     Case 8:19-cv-00302-AG-KES Document 42 Filed 10/22/19 Page 1 of 1 Page ID #:487




 1    THOMAS P. QUINN, JR. (State Bar No. 132268)
 2    NOKES & QUINN
      410 BROADWAY, SUITE 200
 3
      LAGUNA BEACH, CA 92651
 4    Tel: (949) 376-3500
 5    Fax: (949) 376-3070
      Email: tquinn@nokesquinn.com
 6    Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10    PRITISH VORA,                               Case No. 8:19-cv-00302-AG-KES
11                Plaintiff,                      Hon. Andrew J. Guilford
12    v.
                                                  [PROPOSED] ORDER GRANTING
13                                                JOINT STIPULATION TO
14    EQUIFAX INFORMATION                         CONTINUE TELEPHONIC
      SERVICES, LLC, EXPERIAN                     DISCOVERY CONFERENCE RE
15
      INFORMATION SOLUTIONS, INC.,                PLAINTIFF’S NOTICE (DKT. 39)
16    and TRANS UNION, LLC,
17                                                Date: October 25, 2019
                  Defendants.                     Time: 9:30 a.m.
18                                                Judge: Honorable Karen E. Scott
19          Upon the stipulation of Plaintiff Pritish Vora (“Plaintiff”) and Defendant
20    Equifax Information Services, LLC (“Equifax”), and good cause appearing for the
21    relief requested, the Court hereby GRANTS the parties’ request, and orders that
22    the telephonic discovery conference in this matter currently scheduled for October
23    25, 2019, at 9:30 a.m. before the Honorable Karen E. Scott, be continued to
24    October 28, 2019 at 9:30 a.m.

25
      Dated: October 22, 2019
26                                          Honorable Karen E. Scott
27                                          U.S. Magistrate Judge
28



                                              1
